 NORTH CAROLIK.A                                         IN THE GENER:-\L CO CRT F JUSTICE
                                                              SUPERIOR COURT DI\ ISION                          ') ,:Z
    FORSYTH    cou:,..;n·                                   .        FILE:--:O.:                )qcvs 1b
 SHANNON GOl\'ZALEZ and
 BRO~s-\L GARY, i11divid11alfy and 011 hehaff
 ofpersons simihrfy sit11ated,

                 Plaintiff,                                    CLASS ACTIO0J COMP :\I:.-,JT
                                                                   Oury Trial Demand )

    IN"'BOX LO:\::-;-, KASHIA B.'\.t'<D OF PO~fO
    INDIA."JS OF THE STEWARTS POINT
    R:\.NCHERIA, and 'IRL:EACCORD CORP.,

                 Defendants.


                                        I.      IN1'RODVCTIO'.',;

          1.     Shannon Gonzalez and Bronal Gary ("Plaintiffs") bring this lawsuit o

class of )forth Carolinians who fell victim to Defendants' predatory lending business           ode!:

offering and entering into "payday loans'' 1 at usurious interest rates repugnant to ~or    1    Carolina

law. Defendants' illegal loan practices have saddled North Carolina residents with op

repayment requirements, harassing collection tactics, and reports of non-payment to          edit agencies,

while Defendants profit at their expense,

          2.     Central to this action is the online payday lending industry at large, w ch takes

advantage of desperate .:\meticans needing quick access to money by charging uncon ionably high



1
 The term "payday loan" refers to "small, high-interest, short-term cash loans." E.g.,        i/loJ1 v. B1vlO
Ha11iJ Ba11k1 JV.A,, 787 F.3d 707, 710 n.2 (4th Cir, 2015). Plaintiff may refer to the lo   1s   and lending
practices at issue in this litigation as "payday loans" or "payday lending," even thoug      the loans to
Plaintiff and the Class may be more accurately defined as installment loans. As expo         d<:d bifra
Footnote --1-: regardless of..vhether the term "payday loan" or "installment loan" is us    d hereafter, the
lending practices at issue pertain to loans of $25,000 or less made to North Carolina       orrowers at
interest rntes that exceed an annual percentage rate ("APR") of 16 percent. K.C. Ge          Stat, § 24-1.1.




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 1 of 37
interest rates, in l\[s. Gonzalez's case, a staggering 773.91 °/ii APR, and in :\fr. Gary's cas , a

staggering 780% APR. The usury statutes in North Carolina, similar to statutes across t e country,

are "designed to protect the borrower whose necessity and importunity may place him              r her] at a

disadvantage with respect to the exactions    of the lender." 2
        3.       Payday lenders, such as Defendant Inbox Loan, act as though they are , ove the law

by associating with a Native American tribe, such as Defendant Kashia Band of Pomo ndians of

the Stewarts Point Rancheria ("Kashia Band"), claiming complete sovereign immunity, ~•hile third

party debt collectors, such as Defendant TrueAccord Corp. ("TrueAccord"), collect o the illegal

debts not owed through incessant, improper collection efforts on their behalf.

        4.       But Defendants cannot evade the lending laws asserted in this case. D ·endants

solicited and engaged in substantial business in North Carolina with in, citizens, indud ng Plaintiffs,

and the proposed Class, through usurious, illegal online lending practices.

        5.       Plaintiffs and the proposed Class seek relief for violations of the Nord Carolina

Consumer Finance .'\ct, !'-:orth Carolina usury laws, Unfair and Deceptive Practices A t_, state and

federal debt and agency collection laws, the federal Truth in Lending :\ct, and unjust nrichment.

                                    II.     JURISDICTION ,\ND VENUE

        6.       This Court has original jurisdiction over this action under N.C. Gen. tat,§ 7:\-240.

        7.       This Court has personal jurisdiction under K.C. Gen. Stat,§ 1-75.4 b ause Inbox

Loan and the Kashia Band solicit and enter into loan contracts in the State, which T

attempts to collect and collects on in the State. Defendants cause injury in the State, i duding

collecting usurious interest rates and engaging in improper debt collection practices.. laintiffs reside

in the State, ,md Defendants directed their payday loan scheme and collection efforts to Plaintiffs


2
 Stale ex rel. Cooper t~ NCCS Loat1s, Ini:, 174 N.C. App. 630, 633-3--1-, 62+ S.E.2d 371, 7+-75 (2005)
(citing Mo1tgage Co. t·. Zio11 Cb,m·h, 219 N.C. 395,397, 14 S.E.2d 37, 38 (19.J.1)).


                                                       2




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 2 of 37
                                 in frn, State ..

        8.          \'enue is ,1ppropri:1t,:.! in this count: because

                                        Defondrnts      business het·e, and         suffered lrnrm h,:rt: based
 agreement were formed

 on lnhm; Lo,m·, rortious conduct.

                                                     III.   PARTli,S

         9.         Pf,,in11ff Slunnon Gonzale·z. is a natural person and residrnt of Dm·idn1 Cmult)',

 North Carolina.
          10.       Plaintifflh:,nJl Gary is a natural person and resifont of Forsyth County >-:orth

 Carohrn.

          !1.        Defendant Inb,:,x Loan is an <mime                 company

  simibr loan arr;mgcrnents      ·iJt   usurious interest rates to consumers in >-:mth         ;1n,: across the

  country. lnbox Loan Jim its l )cation on it:i webllite as 1)0 13ox 88 l, Santa 'Rosa, C\. 9 · -!02, and

  purports to        a "wholly-mvned sulmdinry ofKashia Sen·ices, a wholh· owned busine. entity of the:

  Kashin Band of Pomo Indians of the Stewarts Point Ranchena," heated in the L'ntted States as a

  "son:i:eign n;,rion." Exh:bir .\, Gonzalez I,0,m .A,grccmcnt at 3; Exhibr B, GatT Loan :\greemcnt at

                                                  visited 11/29/18).

              2.      Defond,,11t Kashu Band ofllomo 1nd1;1m of the Srcwans Point Rand·, ~ria is a

              recognized '.\atin: :\merkan Tribe, with its ,1dn1inistr,tllve office at I.+20 Gll< rms-i!k: Rd.,

  Su1te I, P.O. Box 6525, S,mta Rosa, CA 95403. It purportedly operates ,1nd controls I J;,ox Loan,

  which it onensibly ~:i:eatccl :1s a busmess entny pursuant to it$ intcrna: Tdbal ordmanc 'S to engage in

              "for tlw benefit of the" Kashia Banet See Exhibit C, Kashia Band                 Bu ·iness

   Ordinance #13; Exh1b1t D, Kashia B,md Lending Regul;ttor1 Orcbmcc #12.

                                    Tme:\ccord Corp. rn a thin! party debt collector         w cc 'k,:t th,
              13.

   unl;1wful loan~ described in this Cornpbint on bel ,,tt" of Inbox Loan and             K:ishia ,.,nd, which    1t




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 3 of 37
 does by contacting the purported debtors directly, including Plaintiff. It is a Delaware c       oration,

 with a principal place of business at 303 Second Street, Suite 750 South, San Francisco., A 94107.

                          IV.     FACTS PERTINENT TO SHA::,.JNON GONZALEZ


         14.     On December 30, 2017, Shannon Gonzalez completed an online applic, tion form

 from her home in Davidson County, North Carolina to see whether she was eligible for a personal

 loan needed for an upcoming trip.

         15.      In the application, she offered basic information, such as her name, soc· I security

 number, income, bank account number, and the loan amount she was seeking. Ms. Go zalez

 selected the $100 to S500 loan option.

         16.      :\foments after the submission, the online results revealed that lnbox · an had

 approved her loan, and an Inbox Loan representative called and left her a voicemail th t she had

 been approYed.

         17,      11s. Gonzalez returned Inbox Loan's call and briefly spoke to a repres        ta rive   who

 confirmed her loan appmval, and ,vhile remaining on the line, transmitted an email to er where she

 could access the Inbox Loan contract.

         18.      When .\1s. Gonzalez opened the message from Inbox Loan, she notic             that her

 signature ,vas already populated electronically on the contract. Thus, Inbox Loan rec rded ;:,,,[s,

 Gonzalez's assent to the contract's terms before she even had an opportunity to revi           the contract.

         19.      Those contract terms listed a $300.00 loan from Inbox Loan, to be re aid weekly

 over a one-year term, at an annual percentage rate of 773. 91 %. Exhibit:\, Gonzalez

 Agreement.

         20.      In all, Ms. Gonzalez would be required under the contract to pay $2,3 6.62 in

 principal and interest for the $300.00 loan. Id.

         21.      After revie-.ving the conract for the first time, I\'1s. Gonzalez learned o • the usurious



                                                       4




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 4 of 37
 interest rate and repayment amount of close to seven times the principal, and informed 1e Inbox

 1=,oan representative, who was still on the ca11, that she would not agree to the terms.

         22.      In 1·esponse, the Inbox Loan representative, who had offered little to no xplanation

 of tl,e terms of the contract, insisted that it ,vas too late and that the payment was alrea . processing

 electronically at her bank, \'X1ells Fargo.

         23.      :-Is. Gonzalez hung up in disagreement and conro.cted Wells Fargo to in orm it of
 Inbox Loan's conduct and attempt to deduct payment from her bank account.

         24.      :Ms. Gonzalez was forced to pay Wells Fargo a $30.00 stop payment fe to prevent

 In.box Loan from deducting payments from her bank account.

         25,      i\fs. Gonzalez received a bank deposit of $300 due to her purported In ox Loan

 contract.

          26.     i\ls. Gonzalez has paid back the principal amount of her loan.

          27.     The debt collector Truei\ccord Corp continues to contact ?\ls. Gonzal z about three

  times per week to make payments associated with her purported contract ,vith lnbox oan, typically

 by email or phone,

          28.     For example, on August 25, 2018, Truei-\.ccord representative Daryl\, ashington

 wrote :Ms. Gonzalez to "resolve" her "outstanding balance" "vith lnbox Loan, and a in on

 September 18, 2018, to "Keep moYing forward" on her "balance ... ,vith In box Loru ."

                                V.       FACTS PERTINENT TO BRONAL GARY

          29.     On _'\ugust 29, 2018, Bronal Gary completed an online application fo m from his

 home in Forsyth County, North Carolina to see whether he was eligible for a person loan.

          30.     fo the application, he offered basic information, such as his name, so 'al security

  number, income, bank account number, and the loan amount he was seeking. ~fr. G ry selected the

  $825,00 loan option.



                                                      5




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 5 of 37
                                                           online results reve,1led th,it Jnbox Lo. n had
        3!.
                   : nn for S825.00, and an ln')ox Loan reprcscntari,·c c:ilbJ him to let him k >)W that

had lwen app,·oycd.
                                               to a represent:atin:: who confirmed his h ,n llppn ,,1L and
         32.

whiL· rem,1ming on the             rnmsmitt,~d an email to him where           cou;d access

contr,\Ct.

         33.         \\'hen .\fr. Gary           the message from hbnx Lo;111, he noticed that· 1is signature



 to the con::rac:t's terms before be C\'en had an opp,),'tunity      l'O   re,·1ew    contract.

                                                    a $825.00 !,)an from Inb<>x Lo,rn, to br: rep           weekh,
          .H.         Th,:,,, contrnct terms                                                                          '
 over ,1 orn>year tcrrn. at an immrnl percentage rare of780°:,,. Exhibit B, C,;11-y Lo,111 .:\gr ement.

          35.         1n alL .\[r. Gary \vould be required und:.T 1:h,1 contract to par $6,352.67 n pnnci;,

 and mterest for          S825.00 loan. hi.

             36.      .\lr. Garr      thr h.u1 back l'\'Cl)' week . ,1nd to          ,.s patd o,·er SI, 50.00 (wcr

 the   past four months.
                                            n.       CL:\ss ALLE.GA-m)>=s


       A. Overview of Defendants' Unlawful Lending Enterprise

             37.                    Band of Pomo lnd,ans of          Stewam 1 , •<lt Ranciwri,1 (fr· "Kashi:,

 Bnnd") is ·,1 feck:·.1lly recognized :--::anve :\merican rribe located in Sononu Coumr of .:alifornia.

                                            visited 10/26/18).

             38.       Th Kashi,t          through its "General Cnunc1l." e~t:n'.1bhed        \1   "trib,11 husmess

  entity" c.1lk! "f(,1sh1,1 Sen·1ces," which it "authorized to do business on bdulr of rhc rnbe" to

  "operate and 111,m,1ge one <Jr more consumer h:nding busmes:;es on h'.half or ,md for he benefit of

  the Tnbl'. The Tnbl' sl1.1ll h,ffe and m;iint,Hn sole propriet:uT mten:sr and n:sponsdnh .y for Kashi.1



                                                             6




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 6 of 37
SetYices and its business operations." Exhibit C, Kashia Band Lending Business Ordina e #13.

        39.     The Kashia Band authorized Kashia Services to operate the consumer le ding

businesses and "establish such subsidiaries or otheiwise operate under such business na e(s) as it

deems appropriate," providing that it implement its authority and control in a Yariet:y of :vays,

including, e.g.: operate the "consumer lending business(es) in compliance with Tribal anc other

applicable law," manage business accounts and revenue, "acquire, hold, manage and dis ose of

assets," "retain st.aft~" "contract'' with others, "borrow money and incur financial obli , ·ons," and

 "sue, and to the extent of any valid waiver of its sovereign immunity, be sued in any co rt of

 competent jurisdiction," among other things. Id.

        40.     The Kashia Band created another business entity, "Kashia Lending Ent rprise,"

which it est:ablished under prior Lending Ordinance No. 12, now a "subsidiary of Kasi ·a Services"

 through Lending Ordinance ~o. 13, to be managed by the go,·erning body of Kashia ~ !:'vices in

 accordance ,vith the Tribal Ordinance "and other applicable law." Exhibit C, Kashia B nd Lending

 Business Ordinance #13; Exhibit D, Kashia Band Lending Regulatory Ordinance #1

        41.     The Kashia Band created a "Board" to be "responsible for overseeing 1e operation

 and management of Kashia Services and its subsidiaries," among other things. fa:hibi C, Kashia

 Band Lending Business Ordinance #13.

        42.     The Kashia Band's general policy and intent was to "exercise its sover ignty and

 powers of self-government by establishing and operating Tribal businesses for the be efit of the

 T1ibe and its members and in compliance with Tribal and other applicable laws." Id.

         43.    The Kashia Band Lending Regulatory Ordinance #12 proYided that J' ·ensees "are

 required to ensure that e,·ery consumer loan transaction, and all other aspects of thei business

 operations, comply with applicable provisions of the federal Truth in Lending .\ct, F ir Credit

 Reporting Act, Fair Debt Collection Practices Act, IRS reporting requirements, and· ny other la\vs



                                                    7




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 7 of 37
                                                                                                  J,en ling
    are or may become aVi:,hcable to the lcnd:ng business."

Rcguhuory Ordm;mce tfl2 ar 9,

                       Tim Kash Bnnd              Business Ord:nam:c # l 3 pr0\'1ckd th,H its

                                                     underl}tkcn   hy contracted sen·ke prorich:rs
"ensure b.isincss operations (including
                                                                                                               and
with arplic,1blc           ,ind contract requirements, and that

,,1:! SC!Tice               mnint,1in n,U Kasbia

 the .Kashi.1 Lendi;1g RcguL,r/n")' Ordinance." Exhibit C, Kashia Band Lcndmg Business Urcin;mce

 #13al 6.
                                                                        offers         k,.u1s and sir itl:ir loan
           .\::,.       lnbox Loan, an onlinc lend mg comp·any

 arrang,mum ·r1.t usudous interest rates throughout Nmth Caro:,1na and acrnss the coun i:y, w,1s

 created und,: these               Iknd

                        Jnl:,.)x Loan is a "wholly-owned

                                      Band of P.:)mo Indians of th,: Stewarn P(Jint lhmcheria," loc,1tcd in         tlk
 busmess cntiry of the
  L'nired States as ,l "son:reign nation." Exhibit A, Gonzaie:, Loan :\greernent 11t 3: Exh :nt 13, Gary



                        Troe:\ccord is paid to co\kct tlH! unlawful         describeci m t\· i, Corn .:L,i.nt on
             47.

                                                        incessant and             conrncts with th,.
  belult of Defendants, wh":h it does



                                    to lnlmx Loan's lwmep,tgc, it "abides        ,11! ,1pp'.1cablc fedc,·al    and
                ,[8,

   regu\mons ,1s established          th:   Knshi:, Band of J)qmo Inch.;n' of the Stew.ms Point tmcheri,1." fr/.

        B. Defendants' Claims Of Sovereign lmtnm1ity Will Not Bear Scrutiny

                         In re,:ent p:,1rs, pa)1day knder$ have concocted vanous schemes m m. kc hig',',-

   inw·csr !Dans oYcr th. intemet whik· avo1d,ng state usury bws, rhe motit recenr being the "rent-a·

    tribe" scheme.



                                                              8




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 8 of 37
        50.      In a rent-a•tribe scheme, a payday lender-which does most of its lendin over the

internet-affiliates with a :\iati,-e American tribe to attempt to insulate itself from federal and state

law by piggy-backing on the tribe's sovereign legal status and its general immunity from             it under

federal and state laws.

        51.      In recent years, these rent-a-tribe schemes have come under increasings mtiny from

regulators, \Vtth one prominent perpetrator convicted and sentenced to 16 years in priso related to

federal racketeering and truth-in-lending laws. 3

         52.     Here, although the Kashia Band claims that it "wholly owns" the lendin business,

on information and belief the tribe does not truly control or operate the business.

         53,      A.n examination of the Tribe's lending operations indicates that it does ot ha,·e the

capital, technological sophistication, managerial expertise or financial sophistication to perate the

business without undisclosed, non-tribal business partners.

         54.      The tribe's publicly available documents provide scant details about th operation of

the lending business, ~one establish the tribe's active involvement in the management f the lending

operotion.

         55.      There are no publicly available documents describing the business par ers or

vendors necessary to operate an online payday lending business, including but not lim' ed to:


         (a)      sources of the capital for the loans;

         (b)      prm·iders of information technology services that support the online I nding

                  operation;

         (c)      staffing and training support for call centers; and

         (d)      ,\utomated Clearing House ("ACH") expertise and financial operato               facilit,iting the


 3 See www,justice.gov/usao-sdny/pr/scott-tucker-sentenced-more-16-years-prison-running-3.5•billi n•unlawful-

 intemet-payday.


                                                         9




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 9 of 37
                 deferred deposits by which the loans are paid,


         56.     There does not appear to be any tribal council or commitcee votes on th lending

 website or business, lists of tribal employees of the business in tribal directories, nor refe ences to

 the revenue or losses the tribal business was incurring for the tribe itself.

         57,     Based on the above investigation, Plaintiffs make the following allegatio s on

 infmmation and belief:


          (a)    the primary lending and collection operations of Inbox Loan are not op rated on

                 tribal land or on tribal property. flor example, payments on the loans ar collected by

                 True Accord and outside of tribal lands;

          (b)    the Tribe has little or no control over how the loans are financed or un erwritten;

          (c)    an undisclosed entity provides the underwriting services for the loans i the.form of

                  the software provided for analyzing the online loan applications and th automatic

                 population of terms "acceptance" described by Plainbtiffs in paragrap        15-16 and

                 30-31; and

          (d)     the Tribe shares the profits from the Joans with an undisclosed, non-


     C. Dcfendantst Lending Practices Violate North Carolina Laws

         58,     At the time that Inbo:-: Loan made its purported loan to Plaintiffs and he Class,

 Defendants were aware that North Carolina law prohibits unlicensed lenders from m ·ing loans of

 $25,000 or less, at interest rates exceeding 16 percent per annum, and prohibits licens d lenders with

 the Commissioner of Banks from making consumer loan~ up to S15,000 at 30 percen per annum.

 N.C. Gen. Stat.§§ 24-Ll, 53-176.
          59,     These consumer loan interest statutes \Vere enacted in North Carolin· as a matter of


                                                      10




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 10 of 37
 "paramount public policy" to "protect North Carolina resident borrowers." ?-;".C. Gen. S, t. § 24-2.1.

         60.      :\.t the time that Inbox Loan made its loans to Plaintiffs and the Class, D fendants

 were aware that any loan made to North Carolina borrowers without the requisite licens is void,

 and the lender has no right to collect, receive or retain any principal or interest or any c rges

 whatsoever with respect to the loan. :K.C. Gen. Stat. §§ 53-166(a) and (d), 53- l68(a), 53- 76.

         61.      C"pon information and beliet~ Defendants have neyer applied to the Co

 of Banks for a license permitting them to make loans to);; orth Carolina borrowers, sue as Plaintiffs

 and the Class.

         62.      Upon information and belief, Defendants have never applied to the Co1 missioner

 of Banks for a license to be a lender to ~orth Carolina borrmvers, such as Plaintiffs an the Class.

         63.      Upon information and belief, Defendants have neYer had a consumer t nance license

 permitting them to make loans to ~orth Carolina borrowers, such as Plaintiffs and the Class.

         6-1-.    Accordingly, Inbox Loan's and the Kashia Band's loans to North Caro na residents

 are null and Yoid, and it was unlawful for Defendants or any of their affiliated entities     attempt to

 collect or collect any principal or interest on the loans.

         65.      At the time that Inbox Loan and the Kashia Band made its loans to Pl in tiffs and the

 Class, Defendants ,vere aware that ;:,;-orth Carolina law prohibits us1.1rious rates on the loans, as

 defined in ~.C. Gen. Stat.§§ 24-1.1, 53-176, and that their lending practices were at i terest rates

 constituting usury.

         66.      Under the terms of the standard loan agreement, the interest rates ch ged by lnbox

 Loan and the Kashia Band were t!Jienf)'-fit•e times greater greater than the maximum legal ate that can

 be charged under North Carolina law, even if they had the requisite Korth Carolina li ense.

         67.      Through advertising, marketing, and contracting, Defendants targete ::-,forth

 Carolina consumers as part of its lending practices, including the loans to Plaintiffs.



                                                      11




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 11 of 37
        68.     Defendants chose )::orth Carolina as a place where loans and collection e -orts

 would ensue and participated in and knew of the actions of the other Defendants in Nor         Carolina.

    D. Defendants' Loan Agreements, Including Choice-of~Law, Dispute Resolu on, and
       Class Action Waiver Provisions, Are Void and/or Unenforceable

        69.     Because the loans were made and collected without a North Carolina co ·umer

 finance license, and because the loans catried an interest rate in ei::cess of the maximum ate

 permitted under North Carolina law, whether licensed or not, the Inbox Loan agreemen -' are void

 and unenforceable.

         70.     The Inbox Loan agreement not only violates Korth Carolina's consume lending

 statutes and the public policy against usurious loans, but it also contains unconscionabl and

 unenforceable choice of law and forum selection provisions that seek to disclaim laws        d legal

 rights and ultimately deprive consumers of their day in court.

         71.     For example, Defendants' Loan Agreement with Plaintiffs provides:


                 GOVER."--HNG LA\X': The laws of the Tribe will govern this Loan
                 Agreement, without regard to the laws of any state or other
                 jurisdiction, including the conflict of laws rules of any state. You agree
                 to be bound by Tribal law, and in the event of a bona fide dispute
                 between You and Us, Tribal law shall exclusiYely apply to such dispute.

                 SOVEREIGN Ev1MUNIIT: This Loan Agreement and all related
                 documents are being submitted by You to Us as aneconomic arm,
                 instrumentality, and wholly owned business entity of the Tribe. The
                 Tribe is a federally-recognized Indian tribe and enjoys gm·emmental
                 so,·ereign immunity. Because We and the Tribe are entitled to
                 sovereign immunity, You will be limited as to what claims, if any, You
                 may be able to assert against the Tribe and Cs. To encourage resolution
                 of consumer complaints, any complaint may be submitted by You or
                 on Your behalf to the Tribe for review as described below.

                 PRESERVATION OF SOVEREIGN Pv1MCKin·: Inbox Loan is a
                 wholly-owned subsidiary of I<ashia Services, a business entity wholly
                 owned by the Kashia Band of Pomo Indians of the Stewarts Point
                 Rancheria, a federally recognized Indian tribe that, along with its
                 go,·ernmental departments and agencies and economic enterprises,
                 possesses sovereign immunity from unconsented suit. This means tha


                                                     12




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 12 of 37
          no legal action may be brought against the Tribe in general, Kashia
          Services or In box Loan, without the consent of that party.

           TRIBAL DISPUTE RESOLUTION PROCED L'RE PRO\ "ISIO:\'

          If You haYe a question or grievance concerning Your Loan or any
          aspect of this Agreement, you must first contact Us by telephone at
          800-930-9066 or in writing via fax at 707-239-8000 or e-mail to
          loan@inboxloan.com. We will make our best effort to answer Your
          question or resoke Your grievance within seven (7) days of receipt of
          Your inquiry. If You are dissatisfied with Our response, You may
          submit a written request for review to the Board of Directors of K.ashia
          Services, PO Box 881, Santa Rosa, CA 95406. The Board must receh·e
          Your written request for review within fifteen (15) business days after
          You recei\·e a response to Your initial inquiry from Customer Service,
          and will make its best effort to respond to Your Claim ,vithin ten (10)
          business days thereafter. If You are dissatisfied with the Board's
          response, You may initiate a formal dispute resolution process by filing
          a written Claim with the Kashia Lending Commission following the
          procedures proYided to You by the Board along with its response. Any
          Claim that You file must be submitted within fifteen (15) business days
          after receipt of the Board's response, must describe the dispute along
          with the relief that You are seeking, and must otherwise comply with
           the procedural and substantive requirements of Tribal Lmv. In order
           to be considered. Copies of applicable Tribal Laws may be ob mined by
           contacting C's at the telephone number or email address prm·ided
          aboYe. Claims will be processed by the Kashia Lending Commission
           in accordance with Tribal Law.

          THIS TRIBAL DISPUTE RESOLUTIO:'\' PROCEDL'RE IS
          INTEKDED AS THE SOLE DISPLTE RESOLL'TIOK
          i\!ECH:\NISi\I FOR DISPUTES Al\'D CL'\.fatS :\RISIJ\'G
          U~DER THIS LOA.,.'J AGREEMENT. THIS MEA:'.\!S THAT YOL'
          .\RE EFFECTI\'ELY WAIVING YOUR RIGHT TO _-\ JCR\
          TRL\L.

           The ,vords "dispute" and "disputes" are given the broadest possibl
           meaning and include, without limitation (a) all claims, disputes, o
           contrm·ersies arising from or i·elating directly or indirectlr to tl1is Trib:
           Dispute Resolution Provision, ("this Provision"), the validity an
           scope of this Provision and any claim or attempt to set aside thi
           Provision; (b) all C.S. federal or state law claims, disputes
           controversies, arising from or relating directly or indirectly to this Loa
           Agreement, the information You gave Us before entering into th s
           Loan .A.greement, including the customer information applicatio ,
           and/ or any past Loan Agreement or ,.\greements between You and L ;
           (c) all counterclaims, cross-claims and third-party claims; (d) II
           common law claims, based upon contract, tort, fraud, or oth r


                                                13




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 13 of 37
                 intentional torts; (e) all claims based upon a violation of any state or
                 federal constitution, statute or regulation; (f) all claims asserted by Cs
                 against You, including claims for money damages to collect any sum
                 We claim You owe Us; (g) all claims asserted by You individually
                 against the Ttibe, Us and/or any of our employees, agents, di~:c,tors,
                 officers, governors, managers, members, parent company or attthated
                 entities (collectively, "related third parties 11 ), including claims for
                  monev damages and/or equitable or iniunctive relief; (h) all claims
                  assert~d on Your behalf by another per,on; (i) all claims asserted by
                  You as a private attorney general, as a represen racive and member of a
                  class of persons, or in any other representati,·e capacity, against Us
                  and/or related third parties ("Representative Claims 11 ); and/or (j) all
                  claims arising from or relating directly or indirectly to the disclosure by
                  l's or related third parties of any non-public personal information
                  about You ...,\II disputes including any Representative Claims against
                  l:s and/ or related third parties shall be resolved by the Tribal Dispute
                  Resolution Procedure in this Provision only on an individual basis ,,.,1th
                  You. :\.ny party to a dispute, including related third parties, may send
                  the other party written notice by certified mail return receipt requested
                  of their dispute and setting forth the subject of the dispute along with
                  the relief requested. This Provision is binding upon and benefits You,
                  Your respecti,·e heirs, successors and assigns, This PrO\·ision is binding
                  upon and benefits the Tribe, Us, our successors and assigns, and
                  related third parties, This Provision continues in full force and effect,
                  e,·en if Your obligations have been paid or discharged through
                  bankruptcy. 111is Provision survives any cancellation, termination,
                  amendment, expiration or performance of any transaction between
                  You and Us and continues in full force and effect unless You and We
                  otherwise agree in writing.

  Exhibit A., Gonzalez Loan Agreement at 4-5; Exhibit B, Gary Loan Agreement at -l-

         72.     The governing law and forum selection clauses contain form language included in all

 loan agreements im0 olving Inbox Loan.

         73.     The Inbox Loan agreement contains unconscionable and unenforcea e choice-of-

 law and forum selection provisions that seek to disclaim federal and state laws info·          of Tribal law.

         7-1-.    Defendants' choice-of-law provision is unenforceable as a matter off deral law

 because it purports   to   disclaim all federal law.

         75,      Defendants' choice·•of-law provision is unenforceable as a matter of· "orth Carolina

 law because it purports to disclaim the application of all state law.



                                                        14




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 14 of 37
         76.     Defendants voluntarily chose to do business with consumers in North C olina, and

 under the applicable statutory and precedential case law, North Carolina and federal law pplies

 because, e.g: the last act necessary to formation of the In box Loan agreements with Plai tiffs and

 the Class was in :t,.;'orth Carolina where the consumer signature occurred; the extension f credit is

 deemed to have been made in ~orth Carolina by offering or agreeing in North Carolina to lend to a

  borrower who is a resident of the State, and additionally by the borrower accepting and eing

  offered the loan in the State, "regardless of the situs of the contract as specified therein' (~.C. Gen.

  Stat.§ 24-2.1); contracts made in a foreign State or country with the intent and purpose to evade the

  usury laws of ).;"orth Carolina are invalid; and enforcement of the choice of law provisi n would

  "violate a fundamental policy" of North Carolina law prohibiting usury; loan agreemen s cannot

  seek to waive federal statutory rights.

          77,     Likewise, the forum selection clause is unenforceable because it depriv s ~orrh

  Carolina borrowers of' any forum to bring state or federal law claims.

          78.     The loan agreement disclaims that Plaintiffs and the Class haYe any rig t to pursue

  litigation in court. Exhibit A, Gonzalez Loan Agreement at 5; Exhibit B, Gary Loan .\ eement at 5

  ("YOU ARE Gffl:\"G CP YOUR RIGHT TO HAVE A TRL\L BY JL'RY TO RE OLVE ANY

  DISPL'TE ALLEGED AGAINST US OR RELATED TIIIRD PARTIES"; "YOC. RE GIVING

  UP YOL:R RIGHT TO HA.VE A COURT RESOLVE A:\!Y DISPUTE ALLEGE

  US OR REl~-\.TED THIRD PARTIES").

          79.     Instead, the Tribal Dispute Resolution Procedure only purports to all     'II   consumers

  to follow a "formal dispute resolution" with the Tribe's "Kashia Lending Commissio "in

  accordance with procedure and substance of "Tribal Law," Id.

          80.     Because of the purported sovereign immunity, "no legal action may b brought

  against the Tribe in general, Kashia Services or Tnbox Loan, without the consent oft at party." Id.



                                                      15




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 15 of 37
        81.         ·n,,~ loans at issue are not orH·cs1crvation ,i.ct1YilJ and not necess;1ry to pro ect· trih,1\

   -P.:oYcrnmcnt or internal rcbtions.
    0

                                                                                                           b · not
        82.         The lnb1:( Loan contract also vio1         tc"   Its own 1,ashia Band
                                                                                  ,." Su Exhibit C, K:1s        11-md
conducting tL: lending busmess ccmsi,tenl'with 11:i "appl!.:;ab'(

Lending Bu,ine~s Ordinance #13 at 1-2, 6, 9; Exhibit D, K;ishia ll,u,d Lencbg

Ordinance # I2 ,H l-3, 7, 9-l 0.

         83.         J.ddinon,1lly, lnls'.)X Loan's        :11cp,1gc confusingl; proYidcs th,H it

 applic~ble fod,r hws and regu: nions as established l:Y the 1.::ashi,1 Band of Pomo Ind inns of the

 Stcw;1rn Point RMcherta,"

                      Through                Band or,hm.nccs and cla,i action \\';11\"(:r pwnsion, Defendants
         "'
         {)'f,




 seek to c\,:prin: borrower, of any just ,md cost-effective means of                        redress for I. efendan ts'

 wrongful 11cts.

                      Th· loan agreement              to        Plaintiffs ·,111d the       of the opporunity to

  pursue their claims as a class action. Exhibit;\, Gonzale2 Loan :\greement .it 5-6: Exhibit B, Gary

  Lo:m :\grcemcnt at 5--6 ("YOL' :\RE GIVJ:-,.;'G UP YOUR RIGHT TO SERYE .\S.

  REl'RESE::--:T:\TJ\l.'., :\S .:\ PRJ\'ATL !\TTORNl .Y GE;s.ER:\L, OR I:---;' .•\).;Y O"l·i fER

  Kl:'.PRESE:-:T:\TIYE C.\P:\ClTY, .-\:-,,:D/OR "IO PARTICIP:\TE AS_\ ~!E:\[BER OF:\ CL:\SS

  OF ClAJ:\[:\::--:TS, 1:-,,; :\,:,..;)' L:\\'\'SL'IT OR ARBITRAT!O::-.- FILED :\.G:\I:-,,:ST L·: .\'.\:DIOR

  RELXIED THIRD PARTIES.")

              86.      The da,s action waiver clause· violates Pla111tiffs' st,11utory right m mai1.t1in ,, cl.iss

  action to redress the nmconduct in accordance wi1'11 l:,;01·th Carolina bw.               ::--:.c. Gen. S ;1t. f lA-1,


              87.       fn essence, Defendants              to use the forum selection :md chmcc of          ;1w   clau>es ro

   conn:rt the terms of the Inbox Loan agreement' into "a choice of no l.iw                  chtl1$e,"   n,al mg: it uwalid



                                                                 16




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 16 of 37
,rnd unenforceabk. H1!)es 1. Ddbot Si'n's. C01p., 811 F.3cl 666,675 (•1th Cir. 2016).

     E.. Payday Loans 1md Similar Loan Arrangements Unlawful In North Carolin: and Not
         Iusulnted   Pmported Tl'ibal Immunity
         88.       Like many :,tares, J\orth Carolina prohibits paycL lo,11H and simil,ir pred l'<'} loan
                                                                                                    1n   n::ceive a
.UT,1ngements. 1 1nbox Lo,m smr:es tbai: rcr-idents from a number of st,1tcs '\trc not

                       lnbo:,; Loan            including Arkansas, Connecticut, Georgia, ).;cw -ork,
l,, m" through

 ;dinni::sot,1, South D,1kota, l'mh, Yermont, Virgin;a, and \'\'est \'irginia. S,·e



                s1,1tc~. but 1t should Jun·.
                                                                 General :\ssembk passed rh,s . orth
          89.

                                                                    r
 Carol,na Check Cashing :\ct ("~CCCN'). N.C. Gen. St'at. 53-276. This :\ct pemuttec



  matumy d,\te nnr more than thirty-one days after the loan was                 mid req,,nred th;i1 th<   tot,11   foes

  not exceed J5° o of the face rnlue of the check. N.C. Gen. S1,1t. § 53-281 OJ·d), Fu1·then rvire, the

  :--:;ccc~•\ requinid ti, all p,tday kndees be licensed by thl;' stare of :-,.:orfr Cmolim1 ,1, < hed, c,ishers.

  ]{/.

           90.        The ~CCC:\ conuincd a "s1mset date" of July 31, 2001. l!J 1u'lrl1<111t"<1 ., 1111., Cuh



  1 The term            l0an" refers to "sma\. lq:h-mterest, short-term cash lo,111s." E.g., Dillon v. B>-!0
                                                                                                         1
  ffarris Ihnk, .A., 787 F.3d 707, 710 n.2 ('l•th Cir. 2015). S1milarh, an inst,1llment lo.mi ,, small-do L,c
  rnnsumer lo,m with terms thar allow for 111c repayrm:nr oF the debt oYer a pe1·1nd of 01( nths, genern!I;·
  wi1h b1-,veckl; or mnnthly payment terms. lnsta1lment loans and other similar k.rn Ml~ ngernents may
  be trcated ,1s unLw.:ful payday lendm;, practices when they share m;111y of the same wbs .rntin: features
  of "payday lo,1ns," including, e"g., proY1din;: mmimal personal and financial 111form.1tic n, in exch\lige
   for immediak. c,1sh      mum, which          debtor is o'.>hgiited to rep;1y both t 1,t: cas 1 ach·,mce and
   pcri{)dic ,,1ccrued payments nver a period of nmc. See il,ifhJ. Plaintiff may refer to thL: h1 m and kndmg
   practices at iFsue m tlm litigation ,1s "payday loans" or "pard,1y lending," e,·en thou the loans to
   Plainuff and members of tl1e C\ass may be more accurately defined ,is imt·:tllmenr loan . Regardless of
   wLdher the term "tnyday loan" or "m,1allmcnt >,:111'' is used hcre;1fteL\ rhe, lending p ·,Krices at issue
   pen,1in to lo1t11s of :S25,000 or lc,1$ made to ?-,;orrh Carolina borrmv1ct·s ;1t interC$t r,ltei th.1t exceed an
   annu,1! pe1:cent11gc 1·atc (":\PR") of 16 percent. KC. Gen, St;lt,: 2-H.L


                                                            17




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 17 of 37
Adva11ce Ce11ters qjS.C, foe,, No. 05:008:CF, 7 (Comm'r of Banks, Dec. 22, 2005), The:::..;: th

Carolina General assembly extended this date until August 31, 2001, and the NCCCA             w, 'allowed
to expire on August 31, 2001. Id.

        91.      The ~CCCA expiration on August 31, 2001, however, did not put an en to the

payday lending industry in North Carolina. While some payday lenders ceased operation , others

 merely masked their schemes by employing designs that resembled "payday lending" prac ces, but did

 not fit the traditional definition, such as providing limited information, in exchange for· mediate

 cash payment, which the consumer must pay plus periodic accrued payments at usuriou rates over a

 period of time. State ex reL Coopen: NCCS Loans, I11c., 174 N.C. :\pp. 630, 635-36, 62-1- .E.2d 371,

 375 (2005).

         92.     One "[t]ormer payday lender operated an Internet service 'rebate' sche e where

 customers receiyed an instant cash 'rebate' that had to be repaid through a long-term I ternet

 contract." Id. at 37-t The courts looked at this transaction and determined it was essen ally a guise

 for a payday lending business and held that it violated North Carolina usury laws (!\,C. Gen. Stat. §

 2-1--1.1), the :--.:orth Carolina Consumer Finance i\ct (N.C. Gen. Stat.§ 53-166), and the Korth

 Carolina Unfair and Decepti\·e Trade Practices Act (N.C. Gen. Stlt. § 75-1.1). Stale ex L Cooper i:.

 NCCS Loans, I11c. 62..J. S.E.Zd at 375, 376.

         93.     After the holding in State ex reL Cooper/', NCCS Lo,wJ", I1u:, '\Jorth Carol na courts

 continued their crack-down of these type of lending practices, holding that various pa ay lending

 schemes similarly Yiolated North Carolina's usu1y statute, its Consumer Finance .\ct, a d that

 payday lending in North Carolina constitutes unfair and decepth-e trade practices. See, .g., Odell 1;

 Legal Bucks, LLC, 665 S.E.2d 767, 781, 192 N.C.App. 298, 320 (~.C. .App. 2008) (cas advance

 lender was not licensed, and the transaction was akin to a payday loan that violated th CFA and was

 not disclosed as violating the CFA, so it was a deceptiYe trade practice); G111111i11gs 1·, 111 met Cash



                                                      18




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 18 of 37
E11te1p1ise efAshed/le, LLC, 2007 \\-'L 1931291, at *6 (\X'.D.r--:i .C. 2007) (indiYiduals who r, a cash

advance entity that contended to be a payday lender could be held liable for deceptive tr de practices

 indi,·idually as controlling an entity engaged in payday lending); Di/!0111: BMO Hanis Bai , N.A., 16

 F.Supp.3d 605, 620 (:'vLD.N.C. 2014) (North Carolina chartered-banks and nationally-cl

 banks exempt under CF.-\., but subject to deceptive trade practice act).

         9.J..   Ten years after the clear prohibition against payday loans and similar pr

 lending practices in ~orth Carolina, the :-,forth Carolina .Attorney General sought to fu ther curb the

 practice by bringing an action against a Native American Tribe who claimed to be imm ne from

 liability. The );orth Carolina business court held tribal so,-ereign immunity did not ins ate the tribe

 from being held liable under the applicable usury laws, the Consumer Finance .\ct, or 1e Cnfair &

 Deceptive Trade Practice Act. State e.\' rel, Cooper v. W'estem S~ Fil1a11dal, LLC, 2015 \\   5091229, at

 ~10 (N.C. Super. 2015).

     F. Class Definition

         95.     Plaintiffs Shannon Gonzalez and Bronal Gary bring this action under · orth

 Carolina Rule of Ci,·il Procedure 23 on behalf of the following class of persons (the " lass"), subject

 to modification after discovery and case devdopment:

         All persons: (1) ,vho executed a loan of $25,000 or less with In box Loan, (2) , an
         annual interest rate of more than 16% per annum, (3) when they resided or h d an
         address in ~Orth Carolina, (4) from July 1, 2013 through the date class notice is
         disseminated.

         96.     Plaintiff Shannon Gonzalez brings an action (Counts \', \'II and Yill below) under

 ~orth Carolina Rule of Civil Procedure 23 on behalf of the following sub-class of pe ons (the

 "sub-class"), subject to modification after discovery and case development:

         All persons: (1) who executed a loan of$25,000 or less ,vith Inbox Loan, (2) tan annual
         interest rate of more than 16% per annum, (3) when they resided or had an a dress in North
         Carolina, (.J.) from July 1, 2013 through the date class notice is disseminated.

         _-\.nd (5) against whom Defendant TtUeAccord Corp. attempted to collect a ebt on said


                                                      19




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 19 of 37
        loan.

        97.     ,l\;umerosity. Upon information and belief, Class and sub-class members re so

 numerous that joinder is impractical, likely numbering in the thousands, The names and 1ddresses of

 tl1e Class and sub-class members are identifiable through the internal business records     aintaincd by

 Defendants, and the Class and sub-class members may be notified of the pendency of ti is action by

 email, published, and/or mailed notice.

         98.     Predominance of Common Questions of L'lw and Fact. Common ques ·ons of hi,v

 and fact e..xist as to all members of the Class and sub-class, 111ese questions predomina   OYer the

 questions affecting onlr individual Class or sub-class members. These common questi         s include, as

 to the Class and sub-class:

         (a)     \'\11ether Defendants made usurious loans to North Carolinians by cha ging more

                 than 16%> i\PR for Joans of ~25,000 or less;

         (b)     \'\1,ether Defendants' loans in Korth Carolina constitute illegal "payda , loans" under

                 state law;

         (c)     \Vhether Defendants' acts and/or practices in tl,e conduct of comme e were unfair

                 and/ or deceptive;

         (d)     Whether Defendants retained an unjust benefit because the loans ,ve1 Yoid;

         (e)     \\'hether the choice-of-law, forum selection, dispute resolution, and c ass action

                 waiver proYisions in the standard Inbox Loan agreement ,-iolated ~ th Carolina

                 law, offended public policy interests, and should be deemed unenfor eable;

         (f)     \X'l1ether the failure to obtain the requisite license rendered the Inbo. Loan's

                 contracts in l\'orth Carolina void and/or unf:!nforceable_;

         (g)     \\nether Defendants violated the Truth in Lending Act through dis losure of an

                 interest rate and finance change not permitted by law;



                                                    20




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 20 of 37
        01)      \'\'hether TrueAccord's debt collection on the unlawful Inbox Loan agree ents

                 yiolated the Fair Debt Collection Practices .-\ct;

         (i)     \\'hat is the proper recovery for Plaintiffs and the Class members ag,tinst each

                 Defendant

         99.     Typicalitr. Plaintiffs' claims are typical of the claims of each Class mem r. Plaintiff

 Gonzalez's claim in Count is typical of the claims of each sub-class member. Plaintiffs ·e entitled to

 relief under the same causes of action as the other members of the Class. All are based n the same

 material facts and legal theories.

         100.    :\dequacy of Representation. Plaintiffs are adequate representatiYes of       e Class and

 sub-class because their interests coincide with, and are not antigonistic to, the interest

 members of the Cla5s they seeks to represent; and they have prosecuted and intend to ontinue to

 prosecute the action Yigorous!y. Plaintiffs have retained counsel competent and experi ·need in such

 litigation, including illegal debt collection and lending law class actions in state and fe eral court.

 Plaintiffs and their counsel will fairly and adequately protect the interests of the mem ers of the

 Class and sub-class. Neither Plaintiff nor their counsel have interests which might ca se them not to

 vigorously pursue this action.

         101.    Superiority. A class action is superior to other available methods fort ir and efficient

 adjudication of the controversy. Litigating the validity and enforct!ability of each Joa agreement

 \VOuld prove burdensome and expensive. It would be virtually impossible for memb rs of the Class

 or sub-class individually to effectively redress the wrongs done to them. Even if the        embers of the

 Class or sub-class themselves could afford such individual litigation, it would be an nnecessary

 burden on the Courts. Furthermore, individualized litigation presents a potential fo inconsistent or

 contradictory judgments and increases the delay and e."'i:pense to all parties and to th court system

 presented by the legal and factual issues raised br Defendants' conduct. By contras the dass action



                                                      21




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 21 of 37
device will result in substantial benefits to the litigants and the Court by allowing the C         rt to

 resolve numerous indiYidual claims based upon a single set of proof in a case,

                                       YU.     CAUSES Of Acno;,.;

                 COCNT I - VIOU, TION OF NORTH CAROLI:--lA CO\:SC!-IER FI!>:_-\:-.!CE _\CT
                                     N.CGEN,STAT, §53-164,ETSEQ.
                           (Plaintiffs Against Inbox Loan and the Kashia Band)

         102.     The :"\orth Carolina Consumer Finance Act,    ~-C.   Gen. Stat.   s53-166(       , requires

 that any person engaged in the business of lending cannot "directly or indirectly" con            ct for or

 receive consideration greater than that allowed by Chapter 2.i without being ltcensed b the

 Commissioner of Banks as a consumer finance lender, Specifically,      :,,,;.c. Gen. Sm.§ 5 -166(a)
 ptoYides, in pertinent part:

         Ko person shall engage in the business of lending in amounts of fifteen thous; nd dollars

         ($15,000) or less and contract for, exact, ot· receive, directly or indirectly, on o in connection

         with any such loan, any charges whether for interest, compensation, considera ·on, or

         expense, or any other purpose whatsoever, which in the aggregate are greater              an permitted

         by Chapter 2.J. of the General Statutes, except as provided in and autl1orized b' this _-\rticlc,

         and without first having obtained a license from the Commissioner.

         103.      The mas:imum rate ·allowed by Chapter 24, N.C. Gen. Stat, § 2.i.1.1, o loans of

 $25,000 or less, is 16% per annum.

         10.i.     The :\'orth Carolina Consumer Finance ..-\ct provides an exception to he 16%1 cap

 on interest rates set forth by Chapter 24, and allows consumer finance lenders license by the

  Commissioner of Banks to make consumer loans of up to $15,000 at interest rates p mitred by the

 Act.

          105.     For licensed loans made on or after July 1, 2013, pursuant to    ::--::.C. G   n. Stat.§ 53-

  176, the ma.....-:imum interest rate that may be charged for consumer loans in ).;orth C olina under the



                                                     22




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 22 of 37
 Act is 30~'o per annum.

         106.   Inbox Loan, purportedly owned and controlled by the K.ashia Band, has ngaged in

 the business of lending and are therefore subject to the prm·isions of the Consumer Fin     ce Act,

 including ~.C. Gen. Stat.§ 53-166. Upon information and belie(, they are not licensed, consumer

 finance lenders by the Commissioner of Banks, and have never been so licensed.

         107.   Inbox Loan and the Kashia Band have regularly made consumer loans t North

 Carolina bortO\vers at rates far in excess of the allowable limits in the Consumer Finan    :\ct, which

 can be seen on the face of each loan contract, and which they ha,·e done knmvingly, re klessly, and

 with intent.

         108.   Through Plaintiffs' and the Class's Inbox Loan agreements, there was a

 uodetstanding that money O\ved would be paid, an agreement to pay interest at a rate       eater than

 allowed by law, and Inbox Lo,m and the Kashia Tribe had corrupt intent to receiYed         re in interest

 than the legal rate permits for use of the money loaned in Korth Carolina.

         109.    A.s an unlicensed lender, Inbox Loan and the Kashia Band charged a , e of interest

 on a small loan to Plaintiffs and the Class greater than the rates permitted, and ,vould ave exceeded

 the maximum _A.PR e,·en had they been properly licensed ..

         110.    Pursuant to N.C. Gen. Stat.§ 53-166(d), all loans from Inbox Loan an the Kashia

 Band made to ~orth Carolina borrowers in Yiolation of the Consumer Finam:e .-\ct a         held or

 collected on by anr of the Defendants, or any of their affiliates are mid. Defendants , e expressly

 prohibited under the Act from collecting, receiving, or retaining any principal or char s made or

 collected on by Defendants from ~orth Carolina borrowers.

         111.    Pursuant to N.C. Gen. Stat.§ S3-190(a), all such loans made to :--:orth arolina

  borrowers in violation of the North Carolina Consumer Finance Act are unenforceab e in ).;orth

  Carolina notwithstanding Defendants' efforts to style the loans as haYing been made 1rough the



                                                   23




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 23 of 37
 Kashia Band. '.\'.C. Gen. Stat.§ 53-190(a) provides:

         No loan contract made outside this State in the amount or of the value of ten tl usand
         dollars (S 10,000) or less, for which greater consideration or charges than are aut orize~ by
         G.S. 53-173 and G.S. 53-176 of this Article have been charged, conttacted for, r received,
         shall be enforced in this State. Provided, the foregoing shall not apply to loan c ntracts in
         which all contractual activities, including solicitation, discussion, negotiation, of er,
         acceptance, signing of documents, and delivery and receipt of funds, occur enti ely outside
         :-,forth Carolina.

         112.    Defendants' loans are therefore unenforceable pursuant to :\,C. Gen. S at. § 53-

 l 90(a) because the following contractual activities, among others, undisputedly occm i ).:;orth

 Carolina:

         (a)     Soliciting ~orth Carolina resident borrowers through the Internet, tele hone, and

                 other means which bave targeted and reached North Carolina borrow s in their

                 homes;

         (b)     Discussing with North Carolina resident borrowern the loans over the nternet or by

                 telephone with borrowers in their homes or while such borrO\vers wer located in

                 :\'.orth Carolina;

         (c)     Transmitted the loan documents to North Carolina resident borrowe ,vhile the

                  borrO\vers were located in Korth Carolina;

         (d)     Executing the electronic signatures of the loan documents through th :-:orth

                 Carolina borrowers' computers located in the bon·o\vers' home~ or el ewhere in

                 ;....Jorth Carolina purportedly after their review of the contracts in :--.:or   1   Carolina;

          (e)    Disbursing loan funds to ~orth Carolina borrnwers and borrowers' b mks and bank

                 accounts located in Korth Carolina;

          (t)     Incurring incidental costs, such as bank fees associated with the loan. in :'.',;"orth

                  Carolina; and

          (g)     Receiving loan payments from North Cm·olina bon:owers from fund. in borrowers'



                                                       24




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 24 of 37
                 bank accounts located in North Carolina.


         113.    Further, N.C. Gen. Stat. § 53-180(g) prohibits deceptive acts or prnctic           both with

 regard to the making of loans and collecting or attempting to collect money alleged to e due under

 loans subject to the :\ct.

         11-L    ..-\.ccordingly, Defendants' activities are prohibited by the '.',;'orth Caroli!   Consumer

 Finance _-\ct. Plaintiffs and the Class seek a declaration that the Inbox Loan agreement violate the

 North Carolina Consumer Finance .\ct and are illegal, void, and unenforceable; forgiY ness of debt;

 forfeiture of interest o,ved and/or paid; t·ecovery of double damages pursuant to ~.C.             en. Stat.§

 24-2 for all usurious interest; injunctive relief prohibiting Defendants from offering or making any

 consumer loans to ~orth Carolina borrowers in violation of the North Carolina Cons mer Finance

 Act and from collecting on or retaining any principal or charges collected from :-.:Orth Carolina

 borrowers on such loans; and all other recovery permitted by I-aw.

                     Col.:~T Il- YIOL-\TION OF NORTH CAROLINA C'Sl:Ry ST:\Tt..:TE
                          NORTI-! CAROLI~A GENERAL STA TOTES CHAPTER 2➔
                              (Plaintiffs _\gainst In box Loan and Kashia Band)

         115.    By the same conduct, Defendants have similarly Yiolated North Carol a's Chapter

 24 prohibitions on usury. Odell t: Legal B11ck,-, LLC, 192 >J.C. :\pp. 298,317,665 S.E. d 767, 779-80

 (2008) ("For an unlicensed lender to charge a rate of interest on a small loan greater t an the rates

 permitted is a violation both of the Consumer Finance Act, and of Chapter 2-fs proh bitions on

 usury.").

         116.    North Carolina usury laws instruct that the protection of:'.\orth Caro ·na borrowers

 from illegal, usurious loans is a "paramount public policy" of the State, as :'.\.C. Gen. tat. § 2-t-2.1 (g)

 mandates: "It is the paramount public policy of North Carolina to protect :\'orth Ca lina resident

 borrowers through the application ofl\orth Carolina interest laws."

         117.     '.\'orth Carolina usury law, N.C. Gen. Stat.§ 24-1.1, proYides that the mm-:imum


                                                       25




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 25 of 37
interest rate that may be charged on loans of $25,000 or less is 16% per annum.

        118.    I\"orth Carolina's usury laws mandate that they are to be applied to prot ·t r-.:orth

Carolina resident borrowers, "regardless of the situs of the contract," as :\".C. Gen. Stat § 24-2, 1(a)

and (b) pro-dde:

        (a)     For purposes of this Chapter, any extension of credit shall be deemed t       have been
                made in this State, and therefore subject to the proYisions of this Chap     r if the
                lender offers or agrees in this State to lend to a borrower who is a resid   nt of this
                state, or if such borrower accepts or makes the offer in this St,te to bo    o,v,
                regardless of the situs of the contract as specified therein .
        (b)     .-\ny solicitation ot' communication to borrow, oral or written, originati   g within this
                Smte, from a borro,ver who is a resident of this State, but forwarded to     ·and received
                by a lender outside of this State, shall be deemed to be an acceptance o      offer to
                borrow in this State.

        119.       Defendants' consumer loans to North Carolina borrowers, including P aintiff and the

 Class, are usut·ious because the rates and charges of such loans grossly exceed the rate and charges

 permitted by Korth Carolina usury law, which is evident from the face of the loan co tracts, and

 which Defendants have done knowingly, recklessly, and with intent.

         120.      111rough Plaintiffs' and the Class's Inbox Loan agreements, there was n

 understanding that money owed would be paid, an agreement co pay interest at a rate reater than

 allowed by law, and Inbox Loan and the Kashia Tribe had corrupt intent to recei,·ed         ore in interest

 than the legal rate permits for use of the money loaned in Korth Carolina.

         121.      .-\.s an unlicensed lender, Inbox Loan and the Kashia Band charged a ate of interest

 on a small loan to Plaintiffs and the Class greater than the rates pem1itced, and ,voul haye exceeded

 the ma.-::imum .-\PR e,,en had they been properly licensed.

         122.      Plaintiffs and the Class seek a declaration that the Inbox Loan agree ents Yiolate the

 North Carolina Chapter 2+ usury statute and are illegal, Yoid, and unenforceable; for 'yeness of

 debt; forfeiture of interest owed and/or paid; recovery of double damages pursuant          :\:.C. Gen.

 Stat. § 2..J.-2 for all usurious interest; inju11ctive relief prohibiting Defendants from of ering or making



                                                     26




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 26 of 37
 any consumer loans to :!-,; orth Carolina borrowers in violation of the )forth Carolina Ch ter 2-J.

 usury statute and from collecting on or retaining any principal or charges collected from ::,forth

 Carolina borrowers on such loans; and all othe1· recovery permitted by lmv.

      COU!>:T Ill- VIOLATION OF l\"ORTI-1 CAROLI~A C;,,.:F."JR A:--.:D DECEPTl\'E PR.KT! -S _-\CT
                                    :\",C. GEi\. STAT. § 75-1.1
                   (Plaintiffs Against Inbox Loan, the K.ashia Band, and Tme.Accord)

         123.    Defendants engaged in "commerce'' as defined by '.'\,C. Gen. Stat.§ 75 •. 1, through

 the lending enterprise as described in this Complaint, including the Kashia Band's open tion of

 Inbox Loan to solicit, ad,ertise, and contract with North Carolina consumers like Plain iffs and the

 Class with respect to the lnbox Loan agreements in a predatory, usurious manner whil claiming

 complete immunity for their actions, and the hiring of TrueAccord to attempt to colle       and collect

 on the unlawful debts not owed and in a harassing manner., ,vbich it did so knowingly.

         12-t    The ~orth Carolina l'DTPA prnhibits any "unfair methods of compet tion in or

 affecting commerce, and unfair or deceptive acts or practices in or ,1ffecting commerc are declared

 unlawful. KC. Gen, Stat.§ 75-1.1.

         125.    "A practice is unfair when it offends established public policy as well a when the

 practice is immoral, unethical, oppressive, unscrupulous, or substantially injurious to c nsumers,"

 and a "practice is deceptire if it has the capacity or tendency to deceive." W'alker 1; Fie 1Food Homes of

 N.C, l1h·., 362 ~.C. 63,   72, 653 S.E.2d 393, 399 (2007) (citation and quotation marks    mitted).

         126.    Courts in North Carolina have held that failure to inform a consumer hat the loan

 documents were being executed in violation of Korth Carolina's Consumer Finance_ ct or other

 la,vs can serre as a deceptiYe practice under the NC lJDTPA. See Odell 1: Legal B11t,b~ LC, 192 \:.C.

 .\pp. 298, 319-20, 665 S.E.2d 767, 780-81 (2008).

          127.   .\[oreover, "violations of statutes designed to protect the consuming ublic and

 ,-iolations of established public policy may constitute unfair and deceptive trade prnc ces," and that



                                                     27




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 27 of 37
"it is a paramount public policy of North Carolina to protect North Carolian resident b rrowers

 through the application of North Carolina interest laws."     Id. (citing :-J.C. Gen.Stat.§ 2➔ 2.1),

         128.     Defendants' illegal Inbox Loan contracts, and collection efforts on thos loans, had

 the capacity to deceive and did deceive Plaintiffs and the Class into believing they had t pay on

 debts not in fact legally o,ved.

         129.     In the course of offering, arranging, making and collecting on their ille I consumer

 loans, Defendants engaged in unfair and deceptive acts or practices in trade or comme e in

 violation of ~.C. Gen. Stat, § 75-1.1.

         130.     Defendants' unfair and deceptive acts or practices include, but are not 1 mited to, the

 following:

          (a)     Engaging in an unfair business enterprise of offering, making, and coll        ting on

                  consumer loans to ~orth Carolina borrowers, ,vhen such loans are in ·oss violation

                  of the usury laws of this State and violate the public policy of this State

          (b)     Continuing to offer, make, and collect on consumer loans in willful vi ation of

                  ~orth Carolina law, despite being aware that such loans are in violatio of North

                   Carolina law;

          (c)      ;\laking and collecting on loans at oppressive and unfair rates, and ma ·ng such loans

                   without accounting for the borrower's ability to rep,ty;

          (d)      Taking advantage of consumers in claiming and collecting amounts no· owed;

          (e)      Attempting to circumvent North Carolina lending and consumer prot ction laws by

                   deceptively asserting that such loans are made by an Indian tribe ·and a e not subject

                   to 2\'orth Carolina lending laws, despite the fact that they cannot eYad state and

                   federal lending and collections laws; and


           131.    Defendants never informed Plaintiffs or the Class that the loans were !legal under


                                                      28




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 28 of 37
North Carolina usury, consumer finance, and other state and federal hwvs.

        132.     As a result of Defendant's UDPTA violations, Plaintiffs and the Class su ·ered

substantial damage, including but not limited to financial damage incurred from paymen               and/ or

other e.xpenses associated with the illegal loans.

        133.     Plaintiffs and the Class seek compensatory damages, statutory damages,· 1cluding up

to treble damages, attorneys' fees and costs, injunctive relief to restrain Defendants fro       further

violations of ;(",C. Gen. Stat. § 75-1.1, as well as all other relief which may be due and o ·ing under

the _\ct. E.g., N.C. Gen. Stat.§§ 75-16, 75-16.1, 75-19.

                Coc~.ff IV - VIOLA'fION OF NORTH CAROLI:\"_.\ DEB'f COLLECTio:,..: :\CT
                                           N.C. Gen. Stat. §§ 75-54, 73-55
                          (Plaintiffs .-\gainst In box Loan and the Kashia Band)

        13-1.    Plaintiffs and the Class are "consumers" as defined   by :-:.C. Gen. Stat. , 75-50(1)

when they entered into the Inbox Loan agreements.

        135.     Defendants are "debt collectors" as defined by N,C. Gen. Stat.§ 75-50 3) as "any

person engaging, directly or indirectly, in debt collection from a consumer." Inbox Lo;          and the

K.ashia Band hired TnieA.ccord to collect the debts from Plaintiff and the Class on the lnbox Loan

agreements.

        136.     Defendants falsely represented the character, extent, or amount of ad bt against a

consumer under :\:.C. Gen. Stat.§ 75-54, when it attempted to collect or collet:ted on 1e illegal

Inbox Loan agreements not O\ved under ;'forth Carolina law from Plaintiffs and the       t:   ass.

         137.    Defendants collected or attempted to collect from consumers, indudi g Plaintiffs

and the class, interest or other charge, fee or expense incidental to the principal debt ot legally

owed, due to the illegality of the usurious Inbox Loan agreements under ~orth Carol na law. ~.C.

Gen. Stat. ~ 75-55.

         138.    .-\s a result of Defendants' NCDCA violations, Plaintiffs and t11e Clas suffered



                                                     29




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 29 of 37
substantial damage, including but not limited to financial damage incurred from Defend, t's illegal

loan agreements.

          139.           Plaintiffs and the Class seek compensatory damages, statutory damages, swell as all

other relief which may be due and owing under the Act. E.g., ~ .C. Gen. Stat. § 7.:>-56.

                       CoL:'.\/1 Y - VIOLATION OF NORTH CAROLll\,\ COLLECTIO~ _\GE:\CY .-\C
                                        N.C. Gen. Stat. § 58-70-110, 58-70-115
                                        (Plaintiff Gonzalez Against True:\.ccord)

          140.           Plaintiff Gonzalez and the sub-class are "consumers" as defined by:-,.:;.    Gen. Stat. §

58-70-90 ,vhen they entered into the Inbox Loan librrcements.

          141.           Trut!.-\ccord is a "collection agency" as defined by l\.C. Gen. Stat.§§ 5 70-15, 58-

70-90, as "a person directly ol' indirectly engaged in soliciting, from more than one pe              n

 delinquent claims of any kind owed or due or asserted to be owed or due the solicited erson and all

 persons directly or indirectly engaged in the asserting, enforcing or prosecuting of thos claims,"

 from consumers. Inbox Loan and the Kashia Band hired TrueAccord co collect the de ts from

 Plaintiff Gonzalez and the sub-class on the lnbox Loan agteements in the manner des ribed in this

 Complaint.

          1,.J.2.        Defendant falsely represented the character, extent, or amount of a de t against a

 consumer under :'.'\.C. Gen. Stat. § 58-70-110, when it attempted to collect or collecte on the illegal

 Inbox Loan agreements not owed under North Carolina law from Plaintiff Gonzalez nd the sub-

 class.

          143.           Defendant collected or attempted to collect from consumets, mcludin Plaintiff

 Gonzalez and the sub-class, interest or other charge, fee or expense incidental to the rincipal debt

 not legally owed, due to the illegality of the usurious In box Loan agreements under.               rth Carolina

 law. K.C. Gen. Stat§ 58-70-115.

          1..J...J..     :\s a result of Defendant's Collection .Agency :\ct Yiolations, Plaintiff om:alez and



                                                            30




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 30 of 37
 the sub-class suffered substantial damage, including but not limited to financial damage ·ncurred

 from Defendants' illegal loan agreements.

         1.J-5.   Plaintiff Gonzalez and the sub-class seek compensatory damages, statut ry damages,

 as well as all other relief which may be due and owing under the :\ct. E.g., ~.C. Gen. S t. § 58-70-

 130.

                         COCNTVl-VlOLATION OFTRCTH I'.': LE::---:DI:--;G:\CT
                                         15 C.S.C. § 1601 ETSEQ.
                            (Plaindffs Against Inbox Loan and the I'(ashia Band)

         146.     The Truth In Lending Act ("TILA") requires creditors to provide accu ate disclosure

 to consumer borrO\vers, including the finance charge and annual percentage rate fore, ery loan, 12

 C.F.R. § 1026.18.

         1-t 7.   The disclosure must be based on the actual "legal obligation" of the b rrower, 12

 C.F.R. § 1026.17(c)(l), so the disclosure of a usurious rate of interest and amount due ased on it is

 not accurate of the obligation legally required and violates the act.

         1-lS.    Inbox Loan, o,,rned and controlled by Kashia Band, disclosed the inte est rate of

 773.91 % _-\PR to Plaintiffs even though the rate was far in excess of her actual legal o ligation under

 North Carolina law, like other Class members.

         149.     The disclosure of an annual percentage rate in excess of the actual le     ly enforceable

 rate violates TIL-\. 12 C.F.R. § 1026.22(a)(2) ("As a general 11.1le, the annual percent\   rate shall be

 considered accurate if it is not more than 1/8 of 1 percentage point above or below t e annual

 percentage" rate correctly determined).

          150.    Defendants participated directly in the dissemination of inaccurate, m scalculated

 TILA disclosures. In box Loan and Kashia Band determined the illegal annual pcrcen ,lge rate and

  finance charge, and they supervised the dissemination of these inaccurate disclosures n the loan

  agreements with -:\'orth Carolina borrmvers, including Plaintiffs and the Class,



                                                     31




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 31 of 37
         151.     Plaintiffs and the Class's Inbox Loan agreements also falsely stated that nly tribal,

 not federal or state, laws applied.

         152.     Plaintiffs and the Class made payments associated with the illegal loans et at

 usurious rates based on the false information in their Inbox Loan agreements.

         153.     lnbo:s: Loan and the Kashia Band are creditors as defined by TILA.

         154.     Plainciffs and the Class are entitled to actual and statutory damages, fee and costs,

 and all other relief allowed by law under TILA. 15 U.S.C. § 1640(a).

                  COCNT VII - VIOLATION OF FAIR DE.BT COLLECTION PRACTICES :\CT
                                             15 U.S.C. § 1692F
                                 (Plaintiff Gonzalez Against TrueAccord)

          155,     The Fair Debt Collection Practices Act ("FDCPA") prohibits the use f"unfair or

 1.1nconscionable" means of collecting or attempting to collect debt, including, e.g., the' ollection of

  any amount (including any interest, fee, charge, or e:.:pense incidental to the principal bligation)"

  that is not "permitted by law." 15 U.S.C. § 1692f(1).

          156.     Plaintiff Gonzalez and the sub-class are "consumers" as defined by 15 U.S.C. §

  1692a(3) because they are natural persons allegedly obligated to pay a debt.

          157.     Trud.ccord is a "debt collector" as defined by 15 C.S.C. § 1692a(6) b cause it uses

  instrumentalities of interstate commerce, such as email, phone, and L:nitecl States mai in its

  business the principal purpose of which is the collection of debts, ,md regularly collec s or attempts

  to collect, directly or indirectly, debts owed or due or asserted to be owed or due ano 1er-including

  as to Plaintiff Gonzalez and the sub-dass, In box Loan and the Kashia Band.

           158.     TrueAccord attempted to collect a debt as defined by 13 U.S.C. § 169 a(5) because

  Plaintiff Gonzalez and the sub-class were allegedly obligated to pay the usurious inte st and

   principal on their loans, recei...-ed for Family_, household, or personal purposes.

           159.     True,1\ccord attempted   to   collect the alleged consumer debt not pe   tted by law



                                                         32




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 32 of 37
through frequent contacts, including by email and phone, to Plaintiff Gonzalez and the ub-class

demanding payment of the i!legitimi1te debt that included the usurious interest rates ass     iated with

 the illeg,1! Inhox Loan agreements for Inbox Loan.

         160.     Because of TrueAccord's FDCPA violations, Plaintiff Gonzalez and the sub-class

 suffered substantial damage, including payments associated with the illegitimate debt an depri\'ation

 of the statutory right to receive accur-,,te information concerning tl1e amount of debt o\ ed.

         161.     Plaintiff Gonzalez and the sub--class are entitled to compensatory dam, es, statutory

 damages, attorneys' fees and costs, and injunctive relief prohibiting TrueA.ccord from       ntinuing to

 cont-tct and attempt to collect on the illegal lnbox Loan debts in North Carolina.

                  Con,T YIII- VIOLATIO>J OF FAIR DEBT COLLECTIO::-S PR:\CTICES A.CT
                                           15   u.s.c.
                                                    § 1692£
                               (Plaintiff Gonzalez Against TrueAccord)

          162.     The FDCP.'\ prohibits debt collectors from "false, decepti\·e, or misle. ing

  representation[s] or means in connection with the collection of any debt," including, e, ., the "false

  representation of' the "character, amount, or legal status of any debt"; the "represen tion or

  implication that nonpayment of any debt will result in . , . garnishment" of wages" if' nlawful"; the

  "threat to take any action that cannot legally be taken or that is not intended to be tak n";

  "communicating or threatening to communicate" credit infom1ation •·'knmvn" or "sh uld be kno,vn

   to bi.: false"; and the "use of any false representation or deceptive means to collect or ttempt to

   collect any debt or to obtain information concerning a consumer," 15 C.S.C. § 1692 .

           163.     Plaintiff Gonzalez and the sub-class are "consumers" as defined by 1 C.S.C. ~-

   1692a(3) because they are natural persons allegedly obligated to pay a debt.

           164.     Trud.ccord is a "debt collector'' as defined by 15 L'.S,C. § 1692a(6) I ecause it uses

   instrumentalities of interstate commerce, such as email, phone, and United Srates m; !, in its

   business the principal purpose of which is the collection of debt1i, and regularly colic   ts   or attempts



                                                         33




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 33 of 37
to collect, directly or indirectly, debts Q\ved or due or asserted to be owed or due anoth --includ1ng

as to Plaintiff Gonzalez and the sub-class, Inbox Loan and the Kashia Band.

        165.     True_'\ccord attempted to collect a debt as defined by 15 C.S.C. § 1692a ") bm1use

Plaintiff Gonzalez and the sub-class were allegedly obligated to pay the usurious interes and

 principal on their loans, received for family, household, or personal purposes.

         166.    TrueAccord falsely represented the character, amount, and legal status     -the alleged

 debt when it contacted Plaintiff Gonzalez and the sub-class on se_-eral occasions dema ding

 payment of an illeg,1l loan from Inbox Loan, including the illegitimate usurious interest ates.

         167.    Through TrueAccord's attempts to enforce the illegal Inbox Loan agre ment:s,

 TrueAccord unlawfully implied that nonpayment of the debt would result in their emp yers'

 deductions of their wages, that their failure to pay would be reported to credit reportin agencies,

 and that other ad,·erse consequences also included in the terms of their illegal Inbox L an

 agreements would occur.

          168.    TrueAccord's means of debt collection was deceptiye and representati ns that the

  debt was owed and suggestions th,tt the loan agreement terms were enforceable were t lse.

          169.    Because of True.Accord's FDCPA violations, Plaintiff Gonzalez and ti       sub-class

  suffered substantial damage, including payments associated with the illegitimate debt, d deprivation

  of the statutory right to receive accurate information concerning the amount of debt :ved.

          170.    Plaintiff Gonzalez and the sub-class are entitled to compensatory dam ges, statutory

  damages, attorneys' fees and costs, and injunctive relief prohibiting TrueAccord from ontinuing to

  contact and attempt to collect on the illegal Inbox Loan debts.

          171.    Plaintiff Gonzalez and the sub-class are entitled to compensatory dam es, statutory

  damages, attorneys' fees and costs, and injunctive relief prohibiting True.-\.ccord from continuing to

  contact and attempt to collect on the illegal Inbox Loan debts in ::,..:-orth Carolina.



                                                       34




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 34 of 37
                                     Cou:--:T IX- UNJUST E:r-.:JUCHME:--iT
                      (Plaintiffs .Against Inbox Loan, Kashia Band, and TrueAccord)

         172,      Plaintiffs' and the Class's loans made by lnbox Loan and the Kashia B- d, and

 collected or attempted to collect by TrueAccord, were void and illegal.

         173.      Plaintiffs and Class members conferred a measurable benefit on each • the

 Defendants when they entered into usurious loan agreements with Inbox Loan, owne · and

 conttolled by Kashia Band, ,vl10 kno\vingly and voluntarily entered into the predatory nd usurious

 loan agreements affording them large and unlawful gains on their loans.

          17.J..   Inbox Low, owned and controlled by Kashia Band, then hired Trud. cord, who

 was a,vare of the usurious loan agreements, to harass and collect on the illegal debts f r its o,vn

 profit, which it did.

          175.     Defendants were unjustly enriched by knowingly and rnluntarily acce ing the

 benefit therefrom, ,vhich Plaintiffs and the Class did not give gratuitously or officious ',

          176.     The equitable doctrine against unjust enrichment also applies in this c ntext because

  of the importance ot" the public policies against usury, because the refusal to enforce t e terms of the

  loans would further the public policies, becauge of the gravity of the misconduct at is e, because of

  the materiality of the interest rate provisions to the rest of the loan agreement, and be ause of the

  impact of the remedy on the parties' rights and duties.

          177.     .Accordingly, Plaintiffs and the Class seek to recoYer from Defendants jointly and

  se,·erally, all ill-gotten gains, including as to lnbox Loan and the Kashia Band, forgi,·e ess of debt

  purportedly owed on the illegal loan agreemenm and any payments paid thereon, and s to

  Tnte:\.ccord, any profits received in connection with collection or attempted collectio 1 of the debts

  on the illegal loan agreements with Plaintiffs and the Class.




                                                     35




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 35 of 37
                                         \-JU,    PRAYER FOR REUEF

                                                       th,: C(,urt enter jmhment on behal( of

.md the Class th,r seek~ to represent ,1gainsr Defcnchnts .is foi )\\·s:

        (a)     Plaintiffs and all         members be ,1w,mfod ,1ctu,1: d,1m,1gcs, including L it t1()t hmit-:d

                ,o forgtveness of all         no1            owed;

        (b)     Plaintiffs and all. class members he award,·cJ stan1torr

        (c)                 and ali        members be awanh d treble d ,ma)c'.:c,;

        (d,                 and all cL "'t rrn.:mbcrs be awan:b:i c,iMS and 111:wrncys' fees;

        (e)      Dcfencbn ts be                  of all ill-gotten ga1m; assornued with 1h1:- lnbox Loan



        (t)     .\n order fr,it Defend n,, :md their agents, or ,mynne ,tcting on their bt lrn]t~ he

                           from the 11nh1wfu: conduct, incluJ:ng.ids.,crtisintt, rnlicitmg, ,tr entcrmp...,

                 mto anr new loan conrmcts at usurious rates          111   ~orth Cmllina, colk,:u 1g 1.,cmcnts

                on existmg usurious loan contracts 111 ::::orth C.1roliru, ,md reports of m ssed        01:   late

                 payments   to   1:eporring agtmcies on the lo:ins, .1s wdl ,1s from altering, d, le ting or

                 ,ic:m·,.Jpng any d, c:umems or re~:on;L that could be used to id,mtify Cl,1: s mcmbers:

        (g}                                  the In:   )X   Loan conmicts in ),;ortL Carolma Yi, LLte ),;qnh

                 Carul,na and fedeml h1w and are void and rnwnforceable;

        01)      .\n otck·r ceL·ttfring Ph11ntiffs' chlims and ,ill other persons s1m1hdy situ

                 ,1ction d.t1111s under Ruk 23 nf the :,-;orth Carnie,, i Rule,. of Ci,·11 Prncc        .md

                 ,1r,;1ointmenr of th. undersigned as cl,1ss counsd; mid

        (1)      Sud1 other and further relief as the Court mar



 Tb,..the        d    nfJanuary2019.



                                                            36




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 36 of 37
                                 Rcspcctfullr ~uhm1rtcd,




                                  \'\'. Swcy :\Llltr,         (:,.;CSB 21 98)
                                  \flLLER L\\'\' GR<XP, PLLC
                                  555 Fap.:trcYiH, Sr., Suire 20 I
                                  Ra:, ,,, 11, ;-:;c 2760 I
                                  T: 9 I 'l-.1➔ 8·-~361
                                  F: () 19-729-2953
                                  T~: i;ucyr(l)rnilkrlawgroupnc.c,im

                                                                  (52'iJ,I)
                                  Khm &              LC
                                  :3566 Teays Yallcy Road
                                  l lurric,me, \\'T 25526
                                  T: .,0,1-562· 71 l I
                                  F: 30•1•562,7115
                                  E: bsh1:ndan@ks\wL1w.com

                                 J,unc:~ L. !.:auffrnan    hac Y1ce)
                                  1055 Tl ornas }:fferson Street,:,.;\\ . ,11te 540
                                 \'\'ashington, DC 20007
                                 T: 2,)2•.f63·210l
                                 F: 202-,163-2103
                                 E: jbuff111,m@b,1ilq·gl;i~$er.cnm




                                 37




Case 1:19-cv-00327-TDS-JLW Document 3 Filed 03/25/19 Page 37 of 37
